NUMBER 13-07-251-CR
 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

ERNESTO GONZALES,	Appellant, 
 
v.

THE STATE OF TEXAS,	Appellee.
  
On appeal from the 36th District Court of San Patricio County, Texas.


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Benavides
Memorandum Opinion by Justice Benavides

	On April 5, 2006, appellant, Ernesto Gonzales, was found guilty of murder and
sentenced to life imprisonment in the Texas Department of Criminal Justice.  See Tex.
Penal Code Ann. §19.02 (Vernon 2003).  Gonzales argues that the trial court should have
sua sponte ordered a mental competency hearing upon learning that Gonzales had alcohol
amnesia and could not remember shooting the alleged victim.  See Tex. Code Crim. Proc.
Ann. art. 46B.004 (Vernon 2006).  We affirm. 
I.  Background
	On May 27, 2006, Gonzales shot and killed Gabriel DeLeon while attending a
graduation party at the home of Gonzales' mother.  Gonzales and DeLeon were "best
friends," and Gonzales' sister, Maria Ana, was married to DeLeon.  Family and friends,
including Maria Ana, Alice Munoz, Jimmy Gonzalez, Donald Gonzalez, and Amber Sidner,
were present when Gonzales and DeLeon argued, and they witnessed the shooting.  Both
Gonzales and DeLeon were intoxicated at the time of the shooting
	Jason Maley and Denis Anders, sergeants with the Aransas Pass Police
Department, were the investigating officers.  They responded to a call reporting a shooting
at the Gonzales residence.  Upon arrival, the officers found DeLeon had been shot multiple
times and was lying face down in the dirt off to the side of the driveway. 
	While at the scene, Officer Maley received a call from the dispatcher advising him
that a possible witness to the shooting had come into the department.  He then went to the
department and spoke to the witness, Amy Sidner who stated that she saw Gonzales shoot
DeLeon.  She also stated that Gonzales was at her apartment, which she shares with Alice
Munoz, Gonzales' girlfriend.  An arrest warrant was issued, and the officers located
Gonzales and Munoz asleep in bed.  Gonzales was then arrested.
	At the time of his arrest, the police found a Glock 40 pistol in Gonzales' possession. 
The police obtained consent from Munoz to search the apartment, and they found a Burst
of Thunder 380 caliber weapon.  The police later determined that the second weapon was
the gun used to shoot DeLeon.

	Jeanne Grumbles, lieutenant detective with Aransas Pass Police Department,
recovered the shell casings at the scene.  She was present at DeLeon's autopsy, where
she obtained the slugs in DeLeon's body from the medical examiner.  Both sets of casings
were sent to the lab at Texas Department of Public Safety, and the casings matched the
weapon found at Munoz's apartment.  Blood samples were taken from Gonzales' forehead
and shirt; both were matched to DeLeon.  
	Gonzales was indicted for murder and, after a jury trial, was convicted.  Immediately
thereafter, the jury considered the punishment. 
	Gonzales testified at the punishment stage of his trial. (1)  He has a ninth-grade
education and has two children who are eleven and six years old.  He has held odd jobs
throughout his life but no steady employment.  He began drinking when he was thirteen
years old.  He testified that he drinks everyday until he passes out.  He also suffers
blackouts.  When he was fifteen or sixteen years old, he went to Shoreline Hospital to seek
treatment for his drinking and drug problem.  He smokes marihuana and  began taking
Xanax prior to the shooting. 
	On the day of shooting, he was not only drinking, but he also took Xanax and
smoked marihuana.   Gonzales testified that he does not remember the incident.   After the
shooting, while he was being held in the county jail, he was seen by a mental health
professional from MHMR (2) and evaluated for depression, but was not given treatment or
medication. 

	Troy Martinez, a forensic psychologist, evaluated Gonzales.  His evaluation included
two types of formulations of biophysical influences that contributed to shaping Gonzales'
life generally and at the time of the shooting.  He diagnosed Gonzales with recurrent and
severe major depressive disorder and alcohol and drug abuse.  He also noted that due to
alcohol and drug abuse, Gonzales suffers from primary amnesia or blackouts, and that
during these blackouts, Gonzales had a tendency towards violence.  He also testified that
alcohol and drug use simultaneously can cause prolonged effects.  Finally, he stated that
Gonzales needs treatment for both his depression and alcohol and drug dependancy and
that Gonzales would be a good candidate for this type of treatment. 
 After the punishment stage, the jury assessed punishment at life imprisonment in
the Texas Department of Criminal Justice.  This appeal ensued.
II.  Incompetency
 Gonzales argues that the trial court should have sua sponte ordered a competency
hearing because he had no recollection of the incident.  See Tex. Code Crim. Proc. Ann.
art. 46B.004.
A.	Standard of Review
 The trial court's decision on whether to conduct a competency inquiry is reviewed
under an abuse of discretion standard.  Moore v. State, 999 S.W.2d 385, 393 (Tex. Crim.
App. 1999); Garcia v. State, 595 S.W.2d 538, 541-42 (Tex. Crim. App. 1980); Salahud-Dinn v. State, 206 S.W.3d 203, 207 (Tex. App.-Corpus Christi 2006, pet. ref'd).  A trial
court abuses its discretion if the decision was "arbitrary or unreasonable" or made without
regard to "guiding principles."  Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.
1990) (en banc) (quoting Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42
(Tex. 1985)).
B.  	Applicable Law
	A person whose mental condition is such that he lacks the "capacity to understand
the nature and object of the proceedings against him, to consult with counsel, and to assist
in preparing his defense may not be subject to a trial."  McDaniel v. State, 98 S.W3d 704,
709 (Tex. Crim. App. 2003) (quoting Drope v. Missouri, 420 U.S. 162, 171-72 (1975)).  A
conviction of an accused person while he is legally incompetent violates due process.  Id. 
In order to protect a criminal defendant's constitutional rights, a trial court must inquire into
the accused's mental competency once the issue is sufficiently raised.  Id.  An accused
person is presumed competent to stand trial and must be found competent to stand trial
unless proved incompetent by a preponderance of the evidence.  Tex. Code Crim. Proc.
Ann. art. 46B.003(b). 
	Under Texas Code of Criminal Procedure article 46B.004, either party or the trial
court may suggest that the defendant is incompetent to stand trial.  Id. art. 46B.004(a)
(Vernon 2006).  If evidence suggesting that the defendant may be incompetent to stand
trial comes to the attention of the court, the court, on its motion, must suggest that the
defendant may be incompetent to stand trial.  Id. Art. 46B.004(b).  Once the issue of
competency to stand trial has been sufficiently raised, the court must determine by
"informal inquiry whether there is some evidence from any source that would support a
finding that defendant may be incompetent to stand trial."  Id. Art. 46B.004(c).

	In order for the issue of competency to be sufficiently raised, there must be
evidence to raise a "bona fide doubt" in the mind of the trial judge.  Salahud-Dinn, 206
S.W.3d at 208.  A bona fide doubt is raised if the evidence indicates "recent severe mental
illness, or at least moderate mental retardation, or truly bizarre acts by the defendant."  Id. 
(citing Collier v. State, 959 S.W.2d, 621, 625 (Tex. Crim. App. 1997) (en banc)).  The
question before this Court is whether the trial court abused its discretion when it did not
conduct a competency inquiry.  Tex. Code Crim. Proc. Ann. art. 46B.004(b); Alcott v State,
51 S.W.3d 596, 601 (Tex. Crim. App. 2001).
III.  Analysis
 Gonzales argues that his alcohol and drug abuse resulted in primary amnesia, which
raised a bona fide doubt that he was competent to stand trial and required the trial court
to hold a competency hearing.  A trial judge need not perform a competency hearing
unless evidence is presented that raises a bona fide doubt in a judge's mind regarding the
defendant's "present ability to consult with his lawyer with a reasonable degree of rational
understanding" or his "rational as well factual understanding of the proceedings against
him."  McDaniel v. State, 98 S.W.3d 704, 705 (Tex. Crim. App. 2003).  The Texas Court
of Criminal Appeals has held that an accused's loss of memory regarding the facts of the
event for which he is charged, standing alone, does not render him incompetent to stand
trial.  Jackson v. State, 548 S.W.2d 685, 691 (Tex. Crim. App. 1977).  This is because
"amnesia concerning the crime 'does not render a defendant unable to comprehend his
position or to consult intelligently with counsel in the preparation of his defense.'" Id.
(quoting State v. Pugh, 283 A.2d 537, 540 (N.J. Super. Ct. App. Div. 1971)).
	In Alcott, the court of criminal appeals found that the trial court was within its
discretion when it failed to sua sponte order a competency hearing based on the
defendant's claim that he could not remember the events leading up to his arrest.  Alcott
v. State, 51 S.W.3d 596 (Tex. Crim. App. 2001).  A pretrial examination had been
conducted by a doctor who concluded that Alcott was competent to stand trial even though
he took prescription drugs for mental illnesses, including personality disorder, dementia,
memory problems, and depression.  Id. at 598.  During the sentencing phase, Alcott could
not remember whether the enhancement allegation was true and had several outbursts. 
Id The court found that none of these instances raised a "bona fide doubt."  Id.; Collier, 959
S.W.2d at 625 (holding that the evidence of defendant's mental illness was insufficient to
raise a bona fide doubt). 
	Gonzales understood of the proceedings and able to assist his counsel in his
defense.  No one in his family or friends testified to any mental illness or retardation. 
Moreover, Martinez did not state that Gonzales was unable to comprehend the
proceedings or unable to assist with his defense.  There were no bizarre acts displayed by
Gonzales.  The mere fact that, due to his alcohol and drug abuse, he could not remember
the actual shooting, did not raise a bona fide doubt in the trial judge sufficient to order a
competency hearing.  Jackson, 548 S.W.2d at 691.  Accordingly, we overrule Gonzales'
issue.

IV.  Conclusion
	 Having overruled Gonzales' sole issue, the judgment of the trial court is affirmed.



								__________________________
								GINA M. BENAVIDES
								Justice

Do not publish.
See Tex. R. App. P. 47.2(b).
 
Memorandum Opinion delivered and
filed this the 28th day of August, 2008.



1.   At first, Gonzales did not want to testify but after his attorney on the record questioned him on the
standabout the benefits of his testimony, Gonzales changed his mind and did testify. 
2.   "MHMR" is the Department of Mental Health and Mental Retardation